DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 is improperly shaded. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms LTE and WI-FI, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  the claims recite “vehicle vent” instead of properly reciting “vehicle event”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the times" in ll. 8. There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the time a first vehicle event occurred" in ll. 11.  There is insufficient antecedent basis for this limitation in the claim.
The term "preventable accident" in claims 9 and 19 is a relative term which renders the claims indefinite. The term "preventable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the specification fails to provide a standard for determining what is preventable or not. The specification recites that “if a vehicle operator would act differently when presented with a particular vehicle event scenario, the vehicle event may be preventable”. However, this is not a definite standard and the claims are indefinite.
Claim 11 recites the limitation "the times" in ll. 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the time a first vehicle event occurred" in ll. 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining metrics that quantify a performance of a vehicle operator.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of electronic storage, stored vehicle simulation data, and transmitting data. These are all claimed at a high level of generality such that they amount to no more than generic computer components. Accordingly, the additional elements do not integrated the abstract idea into a practical application because they fail to impose any meaningful limits on practicing the abstract idea. The claims are held to be directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of electronic storage, stored vehicle simulation data, and transmitting data are merely 
Regarding dependent claims 2-10 and 12-20, they are drawn to data processing which has been addressed above as a routine computing function. Therefore, the dependent claims also fail to integrate the abstract idea into a practical application, and do not include additional elements that amount to significantly more than the abstract idea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0210382 (Alainz) teaches virtual simulation trainers for autonomous vehicles.
US2019/0146492 (Phillips) teaches scenario generation for autonomous driving systems.
US 20019/0163182 (Li) teaches virtual simulation trainers for autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715